Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on January 07, 2021.  The Examiner acknowledges the following:
3.	Claims 1 – 18 were filed.
4.	The drawings filed on 01/07/2021 are accepted by the Examiner.
5.	 Current claims 1 – 18 are pending and they are being considered for examination.

Information Disclosure Statement
6.	The IDS document filed on 01/07/2021 is acknowledged.

Priority
7.	 Priority data is based on a Korean application KR-10-2020-0115427 filed on 09/09/2020. Certified copies were filed to the office on 02/05/2021.


Allowable Subject Matter
8.	Claims 1 – 18 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: The prior/related art of record teaches,

	An imaging device (Hanzawa – US 2018/0109744 A1) comprising a plurality of pixels including a pixel configured to receive incident light and output an analog signal; a plurality of signal lines including a signal line coupled to the pixel; and a plurality of comparators, wherein a comparator of the plurality of comparators includes: a first amplifier that includes a first transistor configured to receive a signal based on the analog signal and a second transistor configured to receive a reference signal; a second amplifier that includes a third transistor configured to receive an output from an output node of the first amplifier; and a fourth transistor having a gate coupled between the output node of the first amplifier and the third transistor, and a source and a drain configured to receive a power source voltage.
	A sensor arrangement for light sensing for light-to-frequency conversion (Adusumalli – US 2022/0060649 A1). The sensor arrangement includes a photodiode, an analog-to-digital converter (ADC) operable to perform a chopping technique in response to a first clock signal (CLK1), and convert a photocurrent (IPD) into a digital comparator output signal (LOUT). The ADC includes a sensor input coupled to the photodiode, an output for providing the digital comparator output signal (LOUT), an integrator including an integrator input coupled to the sensor input and operable to receive an integrator input signal, a first set of chopping switches coupled to a first amplifier, a second set of chopping switches electrically coupled to an output of the first amplifier and electrically coupled to input terminals of a second amplifier, and an integrator output providing an integrator output signal (OPOUT). Adusumalli also teaches that a light sensor architecture for optimizing cancellation of dark current in each ambient light sensor (ALS) measurement with one auto zero (AZ) operation during initialization by utilizing chopping switches to measure low light levels accurately. Furthermore, it teaches that since light sensors are placed under dark glass, a larger photodiode area is needed to achieve a specified sensitivity for a given electrical gain from the light sensor. In turn, a larger photodiode area will increase the leakage current, and an increase in leakage current will limit the ability to detect low levels of light accurately (See [0025]). The leakage current is calculated based on the leakage current equation (See the related art citations). The leakage current can grow exponentially with an increase temperature, and would thus cause problems for the ambient light sensor.  This leakage current is very high at 70 degrees with the highest gain (e.g., 512.times.). The leakage current can be a limiting factor for the performance of the ambient light sensor (ALS), such as sensor arrangement 100 of Fig 1 (See [0047]).
	In summary, the related/prior art teaches an image sensor including a plurality of pixels, wherein the pixel circuitry incudes an analog converter circuitry  including a first amplifier and a second amplifier and a plurality of signal lines and some of the related art teaches for an ambient light sensor wherein the photodiode area is larger as for detecting light under low light condition will increase the leakage current, which will limit the ability to detect low levels of light precisely and it teaches the calculation of the leakage current based on a leakage current equation; however, it does not teach or fairly suggest an ADC converter with a leakage current measurer suitable to measure a leakage current of the first input terminal or a leakage current generator suitable for causing a current of the same amount as that of the leakage current measured by the leakage current measurer to flow to the second input terminal of the second operational amplifier as independent claim 1. It also fails to teach an image sensor with a pixel circuit including similar limitations of claim 1 with he addition of a digital code generation circuit suitable for generating image data by using the comparison result as disclosed in claim 10. Furthermore, it fails to teach or to fairly suggest a semiconductor device including an amplifying circuit that can perform an auto-zeroing operating and a leakage current providing circuit suitable for providing a second leakage current to the second input node of the amplifying circuit and wherein the second leakage current is substantially the same as a first leakage current that flows to the first input node of the  amplifying circuit when a voltage level for the first input node drops below a ground voltage as in claim 18.

Regarding Claim 1:
	The closest prior/related art teaches an image sensor including a plurality of pixels, wherein the pixel circuitry incudes an analog converter circuitry  including a first amplifier and a second amplifier and a plurality of signal lines and some of the related art teaches for an ambient light sensor wherein the photodiode area is larger as for detecting light under low light condition will increase the leakage current, which will limit the ability to detect low levels of light precisely and it teaches the calculation of the leakage current based on a leakage current equation. However, it fails to teach or to suggest the combination of limitations as disclosed in claim 1.
	The combination of Hanzawa and Adusumalli fails to disclose “An analog-to- digital converter circuit comprising a first and second operational amplifier …
 a leakage current measurer suitable to measure a leakage current of the first input terminal or a leakage current generator suitable for causing a current of the same amount as that of the leakage current measured by the leakage current measurer to flow to the second input terminal of the second operational amplifier”. Therefore, as discussed above, claim 1 is allowable over the prior/related art of record.

In regards to dependent claims 2 – 9: claims 2 – 9 depend directly or indirectly to claim 1 and they require all the limitations disclosed on claim 1, which are not taught or suggested by the prior/related art of record. On the other hand, they add new limitations to claim 1 that are not taught or suggested by the prior/related art. Therefore, claim 2 – 9 are allowed for its dependence to claim 1.

Regarding Claim 10:
	The closest prior/related art teaches an image sensor including a plurality of pixels, wherein the pixel circuitry incudes an analog converter circuitry  including a first amplifier and a second amplifier and a plurality of signal lines and some of the related art teaches for an ambient light sensor wherein the photodiode area is larger as for detecting light under low light condition will increase the leakage current, which will limit the ability to detect low levels of light precisely and it teaches the calculation of the leakage current based on a leakage current equation. However, it fails to teach or to suggest the combination of limitations as disclosed in claim 10.
The combination of Hanzawa and Adusumalli fails to disclose “An image sensor comprising a pixel circuit; a first and second operational amplifier …
a leakage current measurer suitable to measure a leakage current of the first input terminal or a leakage current generator suitable for causing a current of the same amount as that of the leakage current measured by the leakage current measurer to flow to the second input terminal of the second operational amplifier; and a digital code generation circuit suitable for generating image data by using the comparison result”. Therefore, as discussed above, claim 10 is allowable over the prior/related art of record.

In regards to dependent claims 11 – 17: claims 11 – 17 depend directly or indirectly to claim 1 and they require all the limitations disclosed on claim 10, which are not taught or suggested by the prior/related art of record. On the other hand, they add new limitations to claim 10 that are not taught or suggested by the prior/related art. Therefore, claim 11 – 17 are allowed for its dependence to claim 10.

Regarding Claim 18:
	The closest prior/related art teaches an image sensor including a plurality of pixels, wherein the pixel circuitry incudes an analog converter circuitry  including a first amplifier and a second amplifier and a plurality of signal lines and some of the related art teaches for an ambient light sensor wherein the photodiode area is larger as for detecting light under low light condition will increase the leakage current, which will limit the ability to detect low levels of light precisely and it teaches the calculation of the leakage current based on a leakage current equation. However, it fails to teach or to suggest the combination of limitations as disclosed in claim 18.
The combination of Hanzawa and Adusumalli fails to disclose “A semiconductor device including an amplifying circuit that can perform an auto-zeroing operating and a leakage current providing circuit suitable for providing a second leakage current to the second input node of the amplifying circuit and wherein the second leakage current is substantially the same as a first leakage current that flows to the first input node of the  amplifying circuit when a voltage level for the first input node drops below a ground voltage”. Therefore, as discussed above, claim 18 is allowable over the prior/related art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. R. Biswas et al., US 11,121,687 B1 – it was filed after the instant application; therefore, it does not qualify as prior art. It teaches a circuit, comprising: a differential amplifier comprising a pair of input transistors coupled in a differential arrangement between adjustable current sources and receiving input differential signals from a pair of input voltage regulators, wherein the adjustable current sources are configured to source more current to the pair of input transistors than current that is sunk from the pair of input transistors; a first amplifier having inputs coupled to receive differential output voltages from the differential amplifier; a second amplifier having inputs coupled to receive amplified differential output voltages from the first amplifier; and a low pass filter having inputs coupled to receive further amplified differential output voltages from the second amplifier and produce final differential output voltages and, further comprising feedback circuitry that is configured to adjust the current sourced by the adjustable current sources so as to maintain voltage across the pair of input transistors as constant.
2. T. Ono, US 2013/0182157 A1 – it teaches a solid-state imaging apparatus comprising: a plurality of pixels arranged two dimensionally; a reference signal generating circuit configured to generate a reference signal of which voltage changes monotonically with time; a counter performing a counting operation according to the changing of the reference signal; a read out circuit having a comparator comparing a signal outputted from the pixel derived of the reference signal, and analog-to-digital converting the signal outputted from the pixel based on an output from the comparator and a count value of the counter, so as to perform an operation of analog-to-digital conversion of a reset level of the pixel, and to perform an operation of analog-to-digital conversion of the signal derived of the pixel; and a control circuit configured to obtain a conversion value derived by the analog-to-digital conversion of the reset level of the pixel, and to adjust, based on the conversion value, a reference voltage based on which the comparator is reset and, wherein the control circuit compares the conversion value with a predetermined threshold, and adjusts the reference voltage based on which the comparator is reset.
3. R. Adusumalli et al., US 2022/0060649 A1 – it teaches a sensor arrangement for light sensing for light-to-frequency conversion. The sensor arrangement includes a photodiode, an analog-to-digital converter (ADC) operable to perform a chopping technique in response to a first clock signal (CLK1), and convert a photocurrent (IPD) into a digital comparator output signal (LOUT). The ADC includes a sensor input coupled to the photodiode, an output for providing the digital comparator output signal (LOUT), an integrator including an integrator input coupled to the sensor input and operable to receive an integrator input signal, a first set of chopping switches coupled to a first amplifier, a second set of chopping switches electrically coupled to an output of the first amplifier and electrically coupled to input terminals of a second amplifier, and an integrator output providing an integrator output signal (OPOUT). Adusumalli also teaches that a light sensor architecture for optimizing cancellation of dark current in each ambient light sensor (ALS) measurement with one auto zero (AZ) operation during initialization by utilizing chopping switches to measure low light levels accurately. The light sensor architecture has applications such as an ambient light sensor or color sensor where a light sensor is used to measure the level of light. Since light sensors are placed under dark glass, a larger photodiode area is needed to achieve a specified sensitivity for a given electrical gain from the light sensor. In turn, a larger photodiode area will increase the leakage current, and an increase in leakage current will limit the ability to detect low levels of light accurately (See [0025]). The leakage current is calculated based on the leakage current equation
Ileak=Is*[eᵔ(Vneg/(kT/q))-1]where I leak is the leakage current, Is is the reverse bias saturation current (or scale current), and Vneg is the value of the input voltage. "kT/q" is the Boltzmann constant, k, times temperature, T, divided by electron charge, q, which also is known as the thermal voltage VT. The leakage current can grow exponentially with an increase temperature, and would thus cause problems for the ambient light sensor.  This leakage current is very high at 70 degrees with the highest gain (e.g., 512.times.). The leakage current can be a limiting factor for the performance of the ambient light sensor (ALS), such as sensor arrangement 100 of Fig 1 (See [0047]). 
4. C. Lau et al., US 2012/0147922 A1 – it teaches a sensor device, comprising: a voltage detection type sensor unit for converting a physical quantity into a voltage value and outputting a voltage signal indicating the voltage value; a chopper amplifier unit for generating a modulation signal by chopping the voltage signal output from the sensor unit with a predetermined chopping frequency, amplifying the modulation signal into an amplification signal, then demodulating the amplification signal and outputting it as an output signal; an integration unit including an operational amplifier for amplifying a voltage difference between a voltage at a non-inverting input terminal and a voltage at an inverting input terminal, an input resistor connected to the inverting input terminal of the operational amplifier and a capacitor connected between the inverting input terminal and an output terminal of the operational amplifier and adapted to sample the output signal output from the chopper amplifier unit at a predetermined sampling frequency and integrate the sampled output signal; and a digital conversion unit for converting the output signal integrated by the integration unit into a digital signal.
5. T. Aoki; US 2018/0124345 A1 – it teaches an imaging device comprising: a first pixel configured to receive incident light and output a first pixel signal; a signal line coupled to the first pixel; a reference signal generator configured to generate a reference signal; and a comparator coupled to the signal line and the reference signal generator, wherein the comparator comprises a first circuit comprising: a first transistor, a gate of the first transistor coupled to the signal line via first switch circuitry; a second transistor, a gate of the second transistor coupled to the signal line via the first switch circuitry; a third transistor, a gate of the third transistor coupled to the reference signal generator via second switch circuitry; and a fourth transistor, a gate of the fourth transistor coupled to the reference signal generator via the second switch circuitry and wherein a first thickness of a gate oxide film of the first transistor is different from a second thickness of a gate oxide film of the second transistor.
6. K. Hanzawa et al., US 2018/0109744 A1 – it teaches an imaging device comprising: a plurality of pixels including a pixel configured to receive incident light and output an analog signal; a plurality of signal lines including a signal line coupled to the pixel; and a plurality of comparators, wherein a comparator of the plurality of comparators includes: a first amplifier that includes a first transistor configured to receive a signal based on the analog signal and a second transistor configured to receive a reference signal; a second amplifier that includes a third transistor configured to receive an output from an output node of the first amplifier; and a fourth transistor having a gate coupled between the output node of the first amplifier and the third transistor, and a source and a drain configured to receive a power source voltage.

Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697